            Case 7:20-mj-10162-UA Document 3 Filed 09/23/20 Page 1 of 1
                                           U.S. Department of Justice
 [Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   United States Courthouse
                                                   300 Quarropas St.
                                                   White Plains, New York 10601


                                                   September 23, 2020

 BY EMAIL

 Honorable Judith C. McCarthy
 United States Magistrate Judge
 Southern District of New York
 The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
 300 Quarropas St.
 White Plains, NY 10601

        Re:    United States v. Marcus McKoy, 20-MAG-10162

 Dear Judge McCarthy:

     The Government respectfully requests that the currently sealed complaint in the above
 referenced case be unsealed.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney for the
                                            Southern District of New York


                                        by: /s/ T. Josiah Pertz
                                           T. Josiah Pertz
                                           Assistant United States Attorney
                                           (914) 933-1966



SO ORDERED:

___________________________________
  _________________________         9-23-2020
JUDITH C. McCARTHY
United States Magistrate Judge
